18-23538-rdd          Doc 3880     Filed 05/15/19 Entered 05/15/19 12:55:32                     Main Document
                                               Pg 1 of 64



WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :       Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                               :
                             1
                  Debtors.                                     :       (Jointly Administered)
                                                               :
---------------------------------------------------------------x




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626);
SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
(Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
(4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
Hoffman Estates, Illinois 60179.




WEIL:\97035233\6\73217.00044
18-23538-rdd          Doc 3880      Filed 05/15/19 Entered 05/15/19 12:55:32                    Main Document
                                                Pg 2 of 64



                            NOTICE OF FILING
            SECOND AMENDMENT TO THE ASSET PURCHASE AGREEMENT

                    PLEASE TAKE NOTICE that on January 18, 2019, Sears Holdings Corporation

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (the “Debtors”) filed the Notice of Successful Bidder and Sale Hearing (ECF No. 1730),

which attached as an exhibit a copy of the executed asset purchase agreement between the

Debtors and Transform Holdco LLC (the “Buyer”) dated January 17, 2019 (as amended,

the “Asset Purchase Agreement”). 2

                    PLEASE TAKE FURTHER NOTICE that on February 7, 2019, the Debtors

filed a Notice of Filing Amendment to the Asset Purchase Agreement (ECF No. 2456).

                    PLEASE TAKE FURTHER NOTICE that on February 8, 2019, the Court in

the above-captioned chapter 11 cases entered the Order (I) Approving the Asset Purchase

Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets

Free and Clear of Liens, Claims, and Interests and Encumbrances, (III) Authorizing the

Assumption and Assignment of Certain Executory Contracts, and Leases in Connection

Therewith and (IV) Granting Related Relief (ECF No. 2507).

                    PLEASE TAKE FURTHER NOTICE that on April 12, 2019, the Debtors filed

the Notice of Amendment to Asset Purchase Agreement Extending Certain Deadlines

(ECF No. 3171).




2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Asset Purchase Agreement.


                                                         2
WEIL:\97035233\6\73217.00044
18-23538-rdd          Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32      Main Document
                                             Pg 3 of 64



                    PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is an

executed version of the second amendment to the Asset Purchase Agreement dated as of

May 10, 2019.

Dated: May 15, 2019
       New York, New York



                                                    /s/ Jacqueline Marcus
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                    Ray C. Schrock, P.C.
                                                   Jacqueline Marcus
                                                   Garrett A. Fail
                                                   Sunny Singh

                                                   Attorneys for Debtors
                                                   and Debtors in Possession




                                               3
WEIL:\97035233\6\73217.00044
18-23538-rdd          Doc 3880    Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                              Pg 4 of 64



                                             Exhibit A

                          Second Amendment to the Asset Purchase Agreement




WEIL:\97035233\6\73217.0004
18-23538-rdd          Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32       Main Document
                                             Pg 5 of 64
                                                                                 Execution Copy


                                        AMENDMENT NO. 2 TO

                                 ASSET PURCHASE AGREEMENT

        This Amendment No. 2, dated as of May 10, 2019 (this “Amendment”), to the Asset
Purchase Agreement (as amended, the “Purchase Agreement”), dated as of January 17, 2019, by
and among Transform Holdco LLC, a Delaware limited liability company (together with any
applicable Affiliated Designee, “Buyer”), Sears Holdings Corporation (“SHC” or the “Seller” and
together with each of its Subsidiaries party to the Purchase Agreement, the “Sellers”) is entered
into by and among Buyer and each Seller. Terms capitalized but not defined herein shall have the
meanings given to such terms in the Purchase Agreement.

        WHEREAS, Buyer and the Sellers have previously entered into the Purchase Agreement
pursuant to which, among other things, Buyer has acquired or will acquire the Acquired Assets
and has assumed or will assume the Assumed Liabilities on the terms and subject to the conditions
set forth in the Purchase Agreement;

       WHEREAS, Buyer and the Sellers have previously entered into that certain Amendment
No. 1 to the Purchase Agreement dated as of February 11, 2019; and

       WHEREAS, Buyer and the Sellers desire to amend the Purchase Agreement in accordance
with Section 13.3 of the Purchase Agreement.

        NOW, THEREFORE, in consideration of the foregoing, the representations, warranties,
covenants and agreements set forth in the Purchase Agreement and this Amendment, and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:

                                   ARTICLE I      AMENDMENTS

              SECTION 1.01.      Schedule 1.1(o) (Operating Leases) of the Purchase
Agreement is hereby amended to add the following at the end of such Schedule:

             Store#                        City                 State            Fee Type
             1476             Anchorage (Diamond)                AK                Lease

             1797             Overland Park                      KS                Lease

             1706             Lafayette                          LA                Lease

             6248             Kahului                            HI                Lease

             25008            Buffalo Grove                      IL                Lease

             25009            Bridgeview                         IL                Lease



WEIL:\96986102\1\73217.0003
68337998.3
18-23538-rdd          Doc 3880    Filed 05/15/19 Entered 05/15/19 12:55:32            Main Document
                                              Pg 6 of 64



             Store#                           City                     State           Fee Type
             25016             Columbus                                OH                 Lease

             2009              Hanford                                 CA                 Lease

             87099             Kent                                    WA                 Lease

             87719             Auburn                                  WA                 Lease

             8786              Jacksonville                             FL                Lease

                               Lisle                                    IL           RE Agreement

                               Greenville                              DE                 Lease



              SECTION 1.02.       Schedule 1.1(p) (Operating Owned Properties) of the Purchase
Agreement is amended and clarified as follow:

                (a)     said Schedule 1.1(p) is hereby amended to add the following at the end of
          such Schedule:

                              Store#                           City                 State
         7756 (the owned lot associated with the             Bishop                  CA
         Operating Leased Property having this
         Unit #)
         26731                                                Dublin                 OH


                 (b)       the reference to Store# 490 in Hoffman Estates, Illinois is hereby clarified
          to reflect that such reference includes all interest of Seller in the daycare building located
          on the same legal tax parcel.

                SECTION 1.03.     Schedule 6.6(a)(2) (Tenancies Applicable to Owned Real
Property) is hereby amended to change the cell identifying “Tenant Sq. Ft.” for Store #30961 from
“1,546,815” to “Parking Lot”.

                SECTION 1.04.      Schedule 6.6.(a)(4) (Licenses Applicable to the Owned Real
Property or Lease Premises) of the Purchase Agreement is hereby amended to add the following
at the end of such Schedule:




                                                     2
WEIL:\96986102\1\73217.0003
68337998.3
 18-23538-rdd           Doc 3880    Filed 05/15/19 Entered 05/15/19 12:55:32                     Main Document
                                                Pg 7 of 64



                                    State/                                       Active Licensed Businesses in
     RE ID              City                    SHC Format       Close Date
                                   Locality                                                  Store
      1476       Anchorage           AK                                       Universal Vending
      1797       Overland Park       KS                                       Universal Vending
      1706       Lafayette           LA                                       Universal Vending


                 SECTION 1.05.      Schedule 6.6(c)(2) (Tenancies Applicable to Leased Real
  Property) is hereby amended as follows:

                    (a)    the cell identifying “Tenant Sq. Ft.” for Store #30961 is changed from
             “Parking Lot” to “1,546,815”.

                    (b)    said Schedule 6.6(c)(2) is hereby amended to add the following at the end
             of such Schedule:

                                                                                          Tenant       Tenant
                                                        Tenant Legal          Tenant      Lease         Lease
 Store #                   City               ST
                                                        Entity Name           Sq. Ft       Year       Expiration
                                                                                         Executed       Date
1598/26720 City of Industry               CA         Starbucks                  2,400         2017        2/28/2027
                                                     Corporation
1598/26720 City of Industry               CA         California Fish Grill,     3,000         2015        1/31/2026
                                                     LLC
1598/26720 City of Industry               CA         CMM, LLC (Jimmy            1,413         2015        3/31/2027
                                                     John’s)
1598/26720 City of Industry               CA         Five Guys                  2,207         2016        4/30/2027
                                                     Properties, LLC


                SECTION 1.06.        Schedule 6.6.(c)(3)(B) (Security Deposits Applicable to the
  Leased Properties) of the Purchase Agreement is hereby amended to add the following at the end
  of such Schedule:

                                                                                                          Paid
   PS Unit#            Lease                  City             State      Landlord/Tenant name         (Received)
                                                                                                        Amount
     1476                              Anchorage               AK      Morrison Investments            $36,437.85
     1706                              Lafayette               LA      RB River IV LLC                 $24,247.50
    25016          25016 44D           Columbus                OH      Browning Polaris, LLC           $18,657.74



                                     ARTICLE II MISCELLANEOUS

                SECTION 2.01.      This Amendment, the Purchase Agreement (including any
  Exhibits), and the other Transaction Documents contain all of the terms, conditions and

                                                           3
  WEIL:\96986102\1\73217.0003
  68337998.3
18-23538-rdd          Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32           Main Document
                                             Pg 8 of 64



representations and warranties agreed to by the parties hereto relating to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements, understandings,
negotiations, correspondence, undertakings and communications of the parties hereto or their
representatives, oral or written, respecting such subject matter. The terms of this Amendment shall
constitute a waiver of the Purchase Agreement only with respect to the specific amendments herein
and shall in no way impair the rights of any Party in any other respect.

               SECTION 2.02.        This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall constitute one and
the same agreement, and shall become effective when one or more counterparts have been signed
by each of the parties hereto and delivered to the other parties hereto. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile, email in “portable document
format” (“.pdf”) form, or by other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical delivery of the paper
document bearing the original signature.

                 SECTION 2.03.         Except as otherwise provided herein, the Purchase Agreement
shall remain unchanged and in full force and effect.On and after the date hereof, each reference in
the Purchase Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of similar
import shall mean and be a reference to the Purchase Agreement as amended hereby, although it
shall not alter the dates as of which any provision of the Purchase Agreement speaks. For example,
phrases such as “as of the date hereof” and “as of the date of this Agreement” shall continue to
refer to January 17, 2019, the date that the Purchase Agreement was originally executed.

                SECTION 2.04.      Article XIII of the Purchase Agreement shall, to the extent not
already set forth in this Amendment, apply mutatis mutandis to this Amendment.

                                 [SIGNATURE PAGES FOLLOW]




                                                  4
WEIL:\96986102\1\73217.0003
68337998.3
DocuSign Envelope ID: F1152992-5530-4D07-A2D7-E07A25A5D4F4
           18-23538-rdd        Doc 3880        Filed 05/15/19 Entered 05/15/19 12:55:32      Main Document
                                                           Pg 9 of 64



                            IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment
            to be executed and delivered on its behalf by its duly authorized officer as of the date and year
            first written above.

                                                             Transform Holdco LLC

                                                             By:
                                                             Name: Edward S. Lampert
                                                             Title:




                             [Signature Page to Amendment No. 2 to Asset Purchase Agreement]
            [AM_ACTIVE 401164656_2]
            67579260.5
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 10 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 11 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 12 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 13 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 14 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 15 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 16 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 17 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 18 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 19 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 20 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 21 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 22 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 23 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 24 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 25 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 26 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 27 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 28 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 29 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 30 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 31 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 32 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 33 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 34 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 35 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 36 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 37 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 38 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 39 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 40 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 41 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 42 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 43 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 44 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 45 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 46 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 47 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 48 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 49 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 50 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 51 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 52 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 53 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 54 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 55 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 56 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 57 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 58 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 59 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 60 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 61 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 62 of 64
18-23538-rdd   Doc 3880   Filed 05/15/19 Entered 05/15/19 12:55:32   Main Document
                                     Pg 63 of 64
